DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.  Applicant argues that Song does not teach composition of a packet where header of the label switching protocol is on the payload and a header of a reliable transport protocol is on the header of the label switching protocol.  However, examiner disagrees.  Cited figure of Song teaches all fields as claimed in the claims.  The header being on the payload is a broad term and does not limit it to specific packet structure.  Even if it did limit it to specific structure, the term “on” is not a specific term since packet is a series and collection of data bits.  The term “on” can be interpreted to mean being part of the data packet where headers are part of the data packets.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification lacks the support for the following amended features, “a control header of the label switching protocol on the header of the label switching protocol, and a header of a reliable transport layer protocol on the control header of the label switching protocol.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-28, 31-38, 40 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (USPN 11,201,820).
Regarding claim 21, Song teaches an apparatus, comprising: at least one processor [Fig. 2, 320]; and at least one memory including computer program code [Fig. 2, 328]; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: support, by a communication device, communication of a packet, wherein the packet includes a payload, a header of a label switching protocol on the payload, a control header of the label switching protocol on the header of the label switching protocol, and a header of a reliable transport layer protocol on the control header of the label switching protocol [Fig. 5, 502 payload, 510 MPLS is the header for label switching protocol, 503 TCP header is the header for a reliable transport layer protocol, 512 is the header of the label switching protocol 510].
Regarding claims 22 and 23, Song teaches the header of the label switching protocol includes a set of labels wherein the set of labels is organized as a label stack [Fig. 5, 512].
Regarding claim 24, Song teaches the label switching protocol is associated with a label switching overlay [Fig. 5, 510, MPLS is a type of network overlay].
Regarding claim 25, Song teaches the label switching protocol includes a Multiprotocol Label Switching (MPLS) protocol [Fig. 5, 510].
Regarding claim 26, Song teaches the reliable transport layer protocol includes a connection-oriented transport layer protocol [Fig. 6, 503, TCP is connection-oriented transport layer protocol].
Regarding claim 27, Song teaches the reliable transport layer protocol includes a transport layer protocol configured to support at least one of flow control or congestion control [Fig. 6, 503, TCP can be used for flow control].
Regarding claim 28, Song teaches the reliable transport layer protocol includes a Transmission Control Protocol (TCP) [Fig. 6, 503].
Regarding claims 31 and 32, Song teaches the packet includes a header of a network layer protocol on the header of the reliable transport layer protocol and the network layer protocol includes an Internet Protocol (IP) [Fig. 5, 504].
Regarding claim 33, Song teaches the packet includes a header of a data link layer protocol on the header of the network layer protocol [Fig. 5, 505].
Regarding claim 34, Song teaches the data link layer protocol includes Ethernet [Col. 13, lines 38-43].
Regarding claim 35, Song teaches generating, by the communication device, the packet [Fig. 6, 604]; and send, by the communication device toward a next-hop node, the packet [Fig. 6, 606].
Regarding claim 36, Song teaches receiving, by the communication device, the packet [Fig. 6, 602]; and process the packet [Fig. 6, 604].
Regarding claim 37, Song teaches supporting, by the communication device, communication of an overlay initial frame configured to convey one or more overlay parameters for an overlay that is supported between the communication device and a remote communication device based on the reliable transport layer protocol [Fig. 7, 704].
Regarding claim 38, Song teaches the overlay initial frame is sent by the communication device toward the remote communication device or received by the communication device from the remote communication device [Fig. 7, 702].
Regarding claim 40, Song teaches a method, comprising: supporting, by a communication device, communication of a packet, wherein the packet includes a payload, a header of a label switching protocol on the payload, a control header of the label switching protocol on the header of the label switching protocol, and a header of a reliable transport layer protocol on the control header of the label switching protocol [Fig. 5, 502 payload, 510 MPLS is the header for label switching protocol, 503 TCP header is the header for a reliable transport layer protocol, 512 is the header of the label switching protocol 510].
Regarding claim 41, Song teaches an apparatus, comprising: at least one processor [Fig. 2, 320]; and at least one memory including computer program code [Fig. 2, 328]; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: support, by a communication device, communication of a packet including a payload, a header of a label switching protocol on the payload, and a header of a reliable transport layer protocol on the header of the label switching protocol [Fig. 5, 502 payload, 510 MPLS is the header for label switching protocol, 503 TCP header is the header for a reliable transport layer protocol].
Claim Rejections - 35 USC § 103
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (USPN 11,201,820) in view of Kugel et al. (USPN 10,318,470).
Regarding claim 30, Song teaches the control header is configured to indicate the header of the label switching protocol [Fig. 5, 520].
However, Song does not teach the control header indicates a size of the payload.
Kugel teaches the control header indicates a size of the payload [Col. 5, lines 46-48].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the size of the payload so that length of payload can be determined in case compression techniques are used.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chandrahas B Patel/Primary Examiner, Art Unit 2464